Case: 1:17-cv-00175-SNLJ Doc. #: 29 Filed: 10/15/18 Page: 1 of 10 PageID #: 81
Case: 1:17-cv-00175-SNLJ Doc.#: 28-1 Filed: 10/15/18 Page: 1of11 PagelD #: 70



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                   SOUTHERN DIVISION

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,                                       )
                                                  )
         PLAINTIFF,                               )
                                                  )
                                                          No. 1:17-cv-00175-SNLJ
v.                                                )
                                                  )
FLOYD'S EQUIPMENT, INC.                          )
                                                 )
         DEFENDANT.                              )

                                         CONSENT DECREE

     L        Recitals.

         1.       Plaintiff Equal Employment Opportunity Commission filed a four-count

Complaint under Title VII of the Civil Rights Act of 1964 (Title VII), as amended, 42 U.S.C.

§ 2000e et seq. and Title I of the Civil Rights Act of 1991, 42 U.S.C. § 198la, alleging that

Defendant Floyd's Equipment, Inc. discriminated against Mr. Rodney Woodall because of his

race and retaliated against him after he opposed this discrimination by transferring him to a less

desirable work site and job assignment without his consent, and then terminating his

employment. Doc. # 1.

         2.       Floyd's denied (Doc.# 20) and continues to deny all allegations in the Complaint.

         3.      The Commission and Floyd's, having negotiated in good faith and with a desire to

resolve the instant controversy without the further expense, delay, and burden of litigation, have

jointly proposed this Consent Decree.




                                                      t
Case: 1:17-cv-00175-SNLJ Doc. #: 29 Filed: 10/15/18 Page: 2 of 10 PageID #: 82
Case: 1:17-cv-00175-SNLJ Doc.#: 28-1 Filed: 10/15/18 Page: 2 of 11 PagelD #: 71



   II.         Findings.

          4.      Having carefully examined the tenns and provisions of this Decree and based on

the pleadings, record, and stipulations of the parties, this Court finds:

               a. Jurisdiction. This Court has jurisdiction over the Parties and the subject matter of

                  this action.

               b. Fairness. The terms of this Decree are a fair and equitable settlement of the

                  lawsuit. Additionally, the requirements of Title VII will be carried out and the

                  public interest served by entry and enforcement of this Decree.

               c. Scope. This Decree is intended to and does resolve all matters in controversy in

                  this lawsuit between the Parties.

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT

   III.        General Provisions.

          5.      Applicability. The tenns of this Decree shall be binding upon Floyd's directors,

members, officers, managers, agents, employees, successors, and assigns.

          6.      Duration. This Decree will be in effect for a period of three (3) years.

          7.      Continued Jurisdiction. During the Decree's tenn this Court shall retain

jurisdiction of this case for purposes of its enforcement.




                                                      2
Case: 1:17-cv-00175-SNLJ Doc. #: 29 Filed: 10/15/18 Page: 3 of 10 PageID #: 83
Case: 1:17-cv-00175-SNLJ Doc.#: 28-1 Filed: 10/15/18 Page: 3of11 PagelD #: 72



    IV.        Equitable Relief.

          A. Non-discrimination.

          8.      In all matters arising from or relating to employment, Floyd's shall not engage in

any employment practice which unlawfully discriminates against an employee or an applicant based

on race in violation of Title VII, nor shall Floyd's retaliate against anyone who opposes

discrimination or participates in the equal employment opportunity process.

          B. Policies.

          9.      Within sixty (60) days of entry of this Decree, Floyd's will draft and implement

written company anti-discrimination policies that, at a minimum, do the following:

                  a.     Prohibit discrimination based on race in hiring, firing, promotion,

                         demotion, work assignments, pay, and any other tenn or condition of

                         employment.

                  b.     Prohibit harassment or a hostile work environment based on race including

                         the use of use of racial slurs, jokes, and epithets.

                  c.     Prohibit retaliation against any employee or applicant who opposes any

                         practice that may be unlawful under Title VII, including making a

                         complaint pursuant to Floyd's policy, filing a charge with the Commission

                         or other government entity, giving testimony or assistance, or participating

                         in any investigation, proceeding or hearing under Title VII.

                  d.     Establish fonnal written procedures by which applicants or employees

                         may complain about or oppose discrimination, harassment, or retaliation;




                                                    3
Case: 1:17-cv-00175-SNLJ Doc. #: 29 Filed: 10/15/18 Page: 4 of 10 PageID #: 84
Case: 1:17-cv-00175-SNLJ Doc.#: 28-1 Filed: 10/15/18 Page: 4 of 11 PagelD #: 73



               e.      Provide immediate notification to Floyd's owner/President of any

                       complaint or claim of discrimination, harassment, or retaliation by an

                       employee or applicant, and require the owner/President to meet with the

                       person about whom the complaint is made to reiterate the Company's non-

                       discrimination and non-retaliation policies, memorializing that meeting in

                       writing; and maintaining a copy of this documentation for at least three (3)

                       years, including a copy in the personnel file of the person who is the

                       subject of the complaint.

               f.      Establish fonnal written procedures regarding how complaints will be

                       investigated, including mandatory written findings, and maintenance of all

                       records for period of not less than three (3) years; and

               g.      State clearly that Floyd's will impose discipline, up lo and including

                       termination, upon any employee who fails to adhere to the anti-

                       discrimination/retaliation policies.

       10.     Within seventy-five (75) days of entry of this Decree, Floyd's shall distribute to

all employees copies of its new policies described in paragraph 9 and make these policies

available to employees in electronic or hard copy form on a continuing basis. A copy of these

policies shall be distributed to all new employees when hired.

       11 .    Within ninety (90) days of completion of the requirements in paragraphs 9-10,

Floyd's will mail signed certification of compliance with those paragraphs, including copies of

the new policies to the person listed in 1119 of this order.




                                                   4
Case: 1:17-cv-00175-SNLJ Doc. #: 29 Filed: 10/15/18 Page: 5 of 10 PageID #: 85
Case: 1:17-cv-00175-SNLJ Doc. #: 28-1 Filed: 10/15/18 Page: 5 of 11 PagelD #: 74



         C. Training.

         12.   Within ninety (90) days of entry of this Decree and annually during the tenn of

this Decree, Floyd's shall provide at least two (2) hours ofin-person training to the owner,

managers, supervisors, and crew leaders, with at least 30 minutes of each training session

devoted to prevention of race discrimination and racial harassment, and at least thirty (30)

minutes about prevention of retaliation.

         13.   Crew leaders will conduct quarterly jobsite ''toolbox talks" with employees

regarding the company's antidiscrimination policies and the process for reporting discrimination

to Floyd's and the EEOC.

         14.   Within one hundred twenty ( 120) days of entry of this Decree and then thirty (30)

days after each subsequent (annual, a total of three) training session, Floyd's will mail signed

certification of compliance with all training requirements in paragraphs 12-13 and the list of

employees receiving the training (name and date of training), to the person listed in 1[ 19 of this

order.

         D. Notices.

         15.   Floyd's shall immediately post and cause to remain posted the posters required to

be displayed in the workplace by Commission Regulations, 29 C.F.R. §1601.30.

         16.   Within thirty (30) days of the entry of this Decree, Floyd's President, Floyd

Ferrell, shall sign the Notice attached as Exhibit A to this Decree, and Floyd's·shall post copies

of the signed Notice in three (3) locations at its Sikeston, Missouri facility accessible to all

employees and job applicants and distribute a copy of the Notice to all employees either by

including a copy with the employee paystubs or handing it to employees.




                                                   s
Case: 1:17-cv-00175-SNLJ Doc. #: 29 Filed: 10/15/18 Page: 6 of 10 PageID #: 86
Case: 1:17-cv-00175-SNLJ Doc.#: 28-1 Filed: 10/15/18 Page: 6of11 PagelD #: 75



         17.      Within thirty (30) days of the Notices being posted and distributed to employees,

Floyd's will mail signed certification of compliance with both ''Notice" requirements, including

identification of the posting locations, to the person listed in l J 19 of this order.

         E. Reporting and Monitoring.

         18.      On March 1 and September 1 of each year of this Decree, Floyd's will submit to

the Commission, as provided in, 19 below, a list of each complaint of discrimination,

harassment or retaliation which Floyd's received in the past six (6) months, including the

complainant's name, job title, self-identified race, and current employment status and reason for

departure if no longer employed; the name, job title, race, current employment status, and reason

for departure if no longer employed of the individual(s) about whom the complaint was made,

the date of the complaint; a description of complaint allegations; a description of the manner in

which the complaint was investigated; and a description of the action(s) taken by Floyd's in

response to the complaint.

         19.      All certifications, notices, report and other materials required to be submitted to

the Commission under this Decree shall be emailed to: EEOC-SLDO-decree-

monitoring@eeoc.gov and mailed to Andrea G. Baran, Regional Attorney; U.S. Equal

Employment Opportunity Commission, St. Louis District Office; 1222 Spruce Street, Room

8.100; St. Louis, MO 63103 (or her successor).

    V.         Relief with Respect to Woodall

         20.      Equitable Relief. Within twenty-one (21) days of the entry of this Decree, Floyd's

shall:

                  a.      Permanently reclassify Woodall's separation from Floyd's as a "voluntary

                          resignation."




                                                    6
Case: 1:17-cv-00175-SNLJ Doc. #: 29 Filed: 10/15/18 Page: 7 of 10 PageID #: 87
Case: 1:17-cv-00175-SNLJ Doc.#: 28-1 Filed : 10/15/18 Page: 7of11 PagelD #: 76



               b.      Pennanently segregate into a confidential file and not disclose to any

                       employee or non-government third party (unless such documentation is

                       the subject of a court order or subpoena) all documents related to

                       Woodall' s complaint of discrimination, his involuntary tennination, his

                       EEOC Charge, and his involvement in this lawsuit, and shall maintain

                       such confidential file, except that Floyd's may issue any press release and

                       make any public statements necessary to present its view regarding the

                       lawsuit's claims and settlement, subject to 'i 20(a).

               c.      Provide Woodall, through the Commission's Regional Attorney in the St.

                       Louis District Office (see, 19) the letter attached at Exhibit B (signed).

       21.     Monetary Relief. Floyd's shall pay Woodall Twenty-five Thousand Dollars

($25,000.00), as follows:

               a.      Of that total amount, Eighteen Thousand Dollars ($18,000.00) shall be

                       considered alleged lost wages. This amount shall be reflected on an IRS Form

                       W-2 produced   by Floyd's. Floyd's shall be responsible for paying its share of

                       the payroll taxes on this amount including all FICA and FUTA taxes, and, in

                       accordance with Woodall's most recent IRS Form W-4 on file with Floyd's,

                       withhold applicable payroll taxes owed by Woodall.

               b.      The remaining Seven Thousand Dollars ($7,000.00) is for alleged non-

                       wage damages. This amount shall be reflected on an IRS Form l 099

                       produced by Floyd's.

               c.      In the event of non-payment, the Monetary Relief agreed to herein is a

                       debt owed to and collectible by the EEOC or its proxy, notwithstanding

                       that Woodall is the ultimate beneficiary of the Monetary Relief.


                                                  7
Case: 1:17-cv-00175-SNLJ Doc. #: 29 Filed: 10/15/18 Page: 8 of 10 PageID #: 88
Case: 1:17-cv-00175-SNLJ Doc.#: 28-1 Filed: 10/15/18 Page: 8 of 11 PagelD #: 77




          22.     Each party will bear its own costs and attorneys' fees.



   FOR PLAINTD'F EQUAL                               FOR DEFENDANT FLOYD'S
   EMPLOYMENT OPPORTUNITY                            EQUIPMENT, INC.
   COM     ION

   BY     IAU1to~                        .-          BY: /s/ Floyd Ferrell (separate/next page)
             O:BAiAN, M046520                        FLOYD FERRELL
   Regional Attorney                                 Owner
   C. FELIX MILLER, M028309
   Supervisory Trial Attorney                        ~.~~~JI:
                                                     O'LOUOHLIN. O'LOUGHLIN, &
   JENNIFER. L. ARENDES, M046638                     KOB1TINO, LC
   Senior Trial Attorney                             1736 N. Kinphighway
   Bqual Employment Opportunity Commission           Cape Girardeau, MO 63701
   SL Louis Disbicl Oflice
   1222 Spnace St.. Room 8.100                       Phone: 5731334-9104
   St. Louis, MO 63103                               Email: tomo@oloughlinlawfinn.com
   Phone: (314) 539-7916
   ORANT R. DOTY, M060788
   Senior Trial Attorney
   Equal Employment Opportunity Commission
   St Louis District Office
   1222 Spruce St., R.oom 8.100
   SL Louis. MO 63103
   Phone: (314) 539-7918

   Emails:
         andrea.baran@eeoc.gov
         felix.miller@eeoc.gov
         jimnif'er.arendes@eeoc.gov
         pant.doty@eeoc.gov




                                                        lilil·~
   SO ORDERED


                                                    steitbeliXhlibBUSi~
                                                    UNITBD STATES DISTRICT JUDGE

   Dated this   /5f'hday of October , 2018

                                                    8
   Case: 1:17-cv-00175-SNLJ Doc. #: 29 Filed: 10/15/18 Page: 9 of 10 PageID #: 89
   Case: 1:17-cv-00175-SNLJ Doc.#: 28-1 Filed: 10/15/18 Page: 10of11 PagelD #: 79
Exhibit A - Notice of Lawsuit and Consent Decree


       NOTICE TO ALL FLOYD'S EQUIPMENT. INC. EMPLOYEES
Federal law states that your employer, including a supervisor, manager or coworker,
cannot treat you differently on the basis of your:

                                           race
                             national origin, ethnicity, color
                                         religion
                                            sex
                                        disability
                                            or
                                  age (forty and over)

Floyd's Equipment, Inc. (Floyd's) supports and will obey all Federal laws and will not
take any action against employees because they have complained of discrimination or filed
a charge with the EEOC.

Floyd's does not tolerate discrimination by or against any employee or job applicant.

Floyd's also does not tolerate retaliation against any employee or job applicant because
that individual reports, protests or opposes any employment practice which he/she believes
to be unlawful under federal or state law.

Job applicants and employees may report discrimination, harassment and/or retaliation to
any supervisor or other management employee at Floyd's and/or to the Equal Employment
Opportunity Commission, (314) 539-7800, 1222 Spruce Street, Room 8.100, St. Louis,
MO 63103, Attn: Regional Attorney. For more infonnation about unlawful discrimination,
harassment or retaliation and how to file a report with the EEOC go to www.eeoc.gov.




                                                 Floyd Ferrell, President

Date: _ _ _ _ _ _, 2018




                                             9
Case: 1:17-cv-00175-SNLJ Doc. #: 29 Filed: 10/15/18 Page: 10 of 10 PageID #: 90
Case: 1:17-cv-00175-SNLJ Doc.#: 28-1 Filed : 10/15/18 Page: 11of11 PagelD #: 80
 Exhibit B - Letter of Reference for Mr. Woodall




 To Whom It May Concern:

        Mr. Rodney Woodall was employed by Floyd's Equipment, Inc. as an equipment

 operator from April to August 2015 and during July 2016.

        He resigned from Floyd's Equipment in July 2016.




 Date: - - - - -




                                               JO
